Name: Council Regulation (EEC) No 3554/80 of 22 December 1980 making the importation into Greece of textile products originating in certain third countries subject to quantitative limitation
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 381 /84 Official Journal of the European Communities 31 . 12 . 80 COUNCIL REGULATION (EEC) No 3554/80 of 22 December 1980 making the importation into Greece of textile products originating in certain third countries subject to quantitative limitation 3 . The origin of the products referred to in paragraph 1 shall be determined in accordance with the rules in force in the Community. 4 . Subject to the provisions of this Regulation the importation into Greece of the textile products referred to in paragraph 1 shall not be subject to quantitative restrictions . Article 2 Imports into Greece of the textile products listed in Annex III originating in one of the countries therein listed and imported between 1 January 1981 and 31 December 1981 shall be subject to the quantitative limits laid down in that Annex. Article 3 Amendments to the Annexes to this Regulation, which may be necessary to take into account the conclusion, amendment or expiry of Agreements with third countries , shall be adopted in accordance with the procedure laid down in Article 15 of Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in third countries (*) and Article 14 of Regulation (EEC) No 3061 /79 on common rules for imports of certain textile products originating in the People's Republic of China (2). Article 4 This Regulation shall enter into force on 1 January 1981 . It shall apply until 31 December 1981 . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 1 1 3 thereof, Having regard to the proposal from the Commission, Whereas , pursuant to Article 123 of the 1979 Act of Accession, the Community proposed the negotiation of protocols of adjustment to the third countries therein referred to ; Whereas , pending the outcome of such negotiation and in conformity with its international obligations , it is necessary for the Community to take measures provisionally maintaining certain quantitative restrictions on imports into Greece , HAS ADOPTED THIS REGULATION : Article 1 1 . Imports into Greece of the textile products listed , in Annex I and originating in the countries listed in Annex II shall be subject to submission of an import authorization granted by the authorities of the Hellenic Republic. 2 . The description and identification of the products listed in Annex I shall be those used in the nomenclature of the Common Customs Tariff and in the nomenclature of goods for the external trade statistics of the Community and the statistics of trade between Member States (NIMEXE). This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1980 . For the Council The President J. SANTER (') OJ No L 365 , 27 . 12 . 1978 , p . 1 . O OJ No L 345 , 31 . 12 . 1979, p . 1 . 31 . 12 . 80 Official Journal of the European Communities No L 381 /85 ANNEX I PRODUCTS REFERRED TO IN ARTICLE 1 GROUP I Category Description NIMEXE code1981 1 Cotton yarn not put up for retail sale 55.05-13 ; 19 ; 21 ; 25 ; 27 ; 29 ; 33 ; 35 ; 37 ; 41 ; 45 ; 46 ; 48 ; 52 ; 58 ; 61 ; 65 ; 67 ; 69 ; 72 ; 78 ; 92 ; 98 2 Woven fabrics of cotton , other than gauze, terry fabrics, narrow woven fabrics, pile fabrics , chenille fabrics, tulle and other net fabrics 55.09-01 ; 02 ; 03 ; 04 ; 05 ; 11 ; 12 ; 13 ; 14 ; 15 ; 16 ; 17 ; 19 ; 21 ; 29 ; 31 ; 33 ; 35 ; 37 ; 38 ; 39 ; 41 ; 49 ; 51 ; 52 ; 53 ; 54 ; 55 ; 56 ; 57 ; 59 ; 61 ; 63 ; 64 ; 65 ; 66 ; 67 ; 68 ; 69 ; 70 ; 71 ; 72 ; 73 ; 74 ; 76 ; 77 ; 78 ; 81 ; 82 ; 83 ; 84 ; 86 ; 87 ; 92 ; 93 ; 97 55.09-03 ; 04 ; 05 ; 51 ; 52 ; 53 ; 54 ; 55 ; 56 ; 57 ; 59 ; 61 ; 63 ; 64 ; 65 ; 66 ; 67 ; 70 ; 71 ; 81 ; 82 ; 83 ; 84 ; 86 ; 87 ; 92 ; 93 ; 97 a) Of which other than unbleached or bleached 3 Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics 56.07-01 ; 04 ; 05 ; 07 ; 08 ; 10 ; 12 ; 15 ; 19 ; 20 ; 22 ; 25 ; 29 ; 30 ; 31 ; 35 ; 38 ; 39 ; 40 ; 41 ; 43 ; 45 ; 46 ; 47 ; 49 a) Of which other than unbleached or bleached 56.07-01 ; 05 ; 07 ; 08 ; 12 ; 15 ; 19 ; 22 ; 25 ; 29 ; 31 ; 35 ; 38 ; 40 ; 41 ; 43 ; 46 ; 47 ; 49 4 60.04-19 ; 20 ; 22 ; 23 ; 24 ; 26 ; 41 ; 50 ; 58 ; 71 ; 79 ; 89 Shirts , T-shirts , lightweight fine knit roll , polo or turtle necked jumpers and pullovers , undervests and the like, knitted or crocheted , not elastic or rubberized , other than babies' garments, of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll , polo or turtle necked jumpers and pullovers of regenerated textile fibres , other than babies' garments 5 Jerseys, pullovers, slip-overs, waistcoats, twinsets , cardi ­ gans, beajackets and jumpers , knitted or crocheted , not elastic or rubberized , of wool , of cotton or of man-made textile fibres 60.05-01 ; 31 ; 33 ; 34 ; 35 ; 36 ; 39 ; 40 ; 41 ; 42 ; 43 No L 381 /86 Official Journal of the European Communities 31 . 12 . 80 Category Description NIMEXE code1981 6 Men's and boys' woven breeches, shorts and trousers (including slacks) 61.01-62 ; 64 ; 66 ; 72 ; 74 ; 76 Women's, girls ' and infants ' woven trousers and slacks 61.02-66 ; 68 ; 72 7 Blouses and shirt-blouses , knitted or crocheted (not elastic or rubberized), or woven , for women, girls and infants 60.05-22 ; 23 ; 24 ; 25 61.02-78 ; 82 ; 84 8 Men's and boys' shirts , woven 61.03-11 ; 15 ; 19 31 . 12 . 80 Official Journal of the European Communities No L 381 / 87 GROUP II Category Description NIMEXE code1981 9 Woven cotton terry fabrics Toilet and kitchen linen of woven cotton terry fabrics 55.08-10 ; 30 ; 50 ; 80 62.02-71 10 Gloves , mittens and mitts , knitted or crocheted , not elastic or rubberized , impregnated or coated with artificial plastic materials 60.02-40 11 Gloves , mittens and mitts , knitted or crocheted, not elastic or rubberized , other than those of category 10 60.02-50 ; 60 ; 70 ; 80 12 Stockings, under stockings, socks, ankle-socks , sockettes and the like, knitted or crocheted , not elastic or rub ­ berized , other than women's stockings of synthetic textile fibres 60.03-11 ; 19 ; 20 ; 27 ; 30 ; 90 13 Men's and boys' underpants and briefs , women's, girls' and infants ' (other than babies') knickers and briefs , knitted or crocheted , not elastic or rubberized , of cotton or synthetic textile fibres 60.04-48 ; 56 ; 75 ; 85 14 A Men's and boys' coats of impregnated , coated, covered or laminated woven fabric 61.01-01 14 B Men's and boys' woven overcoats , raincoats and other coats, cloaks and capes, other than those of category 14 A 61.01-41 ; 42 ; 44 ; 46 ; 47 15 A Women's , girls' and infants ' coats of impregnated , coated , covered or laminated woven fabric 61.02-05 15 B Women's , girls' and infants ' woven overcoats, raincoats and other coats , cloaks and capes , jackets and blazers , other than garments of category 1 5 A 61.02-31 ; 32 ; 33 ; 35 ; 36 ; 37 ; 39 ; 40 16 Men's and boys' woven suits (including coordinate suits consisting of two or three pieces , which are ordered , packed , consigned and normally sold together), excluding ski suits 61.01-51 ; 54 ; 57 17 Men's and boys' woven jackets and blazers (excluding waister jackets) 61.01-34 ; 36 ; 37 No L 381 / 88 Official Journal of the European Communities 31 . 12 . 80 Category Description NIMEXE code1981 18 Men's and boys' woven under garments other than shirts 61,03-51 ; 55 ; 59 ; 81 ; 85 ; 89 1,9 Handkerchiefs of woven fabric, of a value of not more than 1 5 EUA/kg net weight 61.05-30 ; 99 20 Bed linen , woven 62.02-12 ; 13 ; 19 21 Parkas ; anoraks , windcheaters , waister jackets and the like, woven 61.01-29 ; 31 ; 32 ~ 61.02-25 ; 26 ; 28 22 Yarn of discontinuous or waste synthetic fibres, not put up for retail sale 56.05-03 ; 05 ; 07 ; 09 ; 11 ; 13 , 15 ; 19 ; 21 ; 23 ; 25 ; 28 ; 32 ; 34 ; 36 ; 38 ; 39 ; 42 ; 44 ; 45 ; 46 ; 47 a) Of which acrylic 56.05-21 ; 23 ; 25 ; 28 ; 32 ; 34 ; 36 23 Yarn of discontinuous or waste regenerated fibres, not put up for retail sale 56.05-51 ; 55 ; 61 ; 65 ; 71 ; 75 ; 81 ; 85 ; 91 ; 95 ; 99 24 Men's and boys' pyjamas , knitted or crocheted , of cotton or of synthetic textile fibres 60.04-47 ; 73 25 Women's, girls ' and infants ' (other than babies') knitted or crocheted pyjamas and nightdresses, of cotton or synthetic fibres . 60.04-51 ; 53 ; 81 ; 83 26 Women's , girls ' and infants ' (other than babies') woven and knitted or crocheted dresses 60.05-45 ; 46 ; 47 ; 48 61.02-48 ; 52 ; 53 ; 54 27 Women's , girls' and infants ' (other than babies') woven and knitted or crocheted skirts , including divided skirts 60.05-51 ; 52 ; 54 ; 58 61.02-57 ; 58 ; 62 28 Knitted or crocheted trousers (except shorts) other than babies ' 60.05-61 ; 62 ; 64 31 . 12 . 80 Official Journal of the European Communities No L 381 /89 Category Description NIMEXE code1981 29 Women's , girls ' and infants' (other than babies') woven suits , and costumes (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), excluding ski suits 61.02-42 ; 43 ; 44 30 A Women's , girls ' and infants' woven pyjamas and night ­ dresses 61.04-11 ; 13 ; 18 30 B Women's , girls' and infants ' (other than babies') woven under garments, other than pyjamas and nightdresses 61.04-91 ; 93 ; 98 31 Brassieres , woven, knitted or crocheted 61.09-50 No L 381 /90 Official Journal of the European Communities 31 . 12 . 80 GROUP III Category Description NIMEXE code1981 32 Woven pile fabrics and chenille fabrics (other than terry fabrics of cotton and narrow woven fabrics) of wool, of cotton or of man-made textile fibres 58.04-07 ; 11 ; 15 ; 18 ; 41 ; 43 ; 45 ; 61 ; 63 ; 67 ; 69 ; 71 ; 75 ; 77 ; 78 33 Woven fabrics of strip or the like of polyethylene or polypropylene, less than 3 m wide ; woven sacks of such strip or the like 51.04-06 62.03-96 34 Woven fabrics of strip or the like of polyethylene or polypropylene, 3 m or more wide 51.04-08 35 Woven fabrics of synthetic textile fibres (continuous), other than those for tyres and those containing elas ­ tomeric yarn 51.04-11 ; 13 ; 15 ; 17 ; 18 ; 21 ; 23 ; 25 ; 26 ; 27 ; 28 ; 32 ; 34 ; 36 ; 42 ; 44 ; 46 ; 48 a) Of which other than unbleached or bleached 51.04-15 ; 17 ; 18 ; 23 ; 25 ; 26 ; 27 ; 28 ; 32 ; 34 ; 42 ; 44 ; 46 ; 48 36 Woven fabrics of regenerated textile fibres (continuous), other than those for tyres and those containing elas ­ tomeric yarn 51.04-56 ; 58 ; 62 ; 64 ; 66 ; 72 ; 74 ; 76 ; 82 ; 84 ; 86 ; 88 ; 89 ; 93 ; 94;"95 ; 97 ; 98 a) Of which other than unbleached or bleached 51.04-58 ; 62 ; 64 ; 72 ; 74 ; 76 ; 82 ; 84 ; 86 ; 88 ; 89 ; 94 ; 95 ; 97 ; 98 37 Woven fabrics of regenerated textile fibres (discon ­ tinuous or waste), other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics 56.07-50 ; 51 ; 55 ; 56 ; 59 ; 60 ; 61 ; 65 ; 67 ; 68 ; 69 ; 70 ; 71 ; 72 ; 73 ; 74 ; 77 ; 78 ; 82 ; 83 ; 84 ; 87 - a) Of which other than unbleached or bleached 56.07-50 ; 55 ; 56 ; 59 ; 61 ; 65 ; 67 ; 69 ; 70 ; , 71 ; 73 ; 74 ; 77 ; 78 ; 83 ; 84 ; 87 38 A Knitted or crocheted synthetic curtain fabrics including net curtain fabric ^ 60.01-40 38 B Net curtains 62.02-09 31 . 12 . 80 Official Journal of the European Communities No L 381 /91 Category Description NIMEXE code1981 39 Woven table linen , toilet and kitchen linen other than of cotton terry fabric 62.02-40 ; 42 ; 44 ; 46 ; 51 ; 59 ; 65 ; 72 ; 74 ; 77 40 .Woven curtains (other than net curtains) and furnishing articles 62.02-83 ; 85 ; 89 41 Yarn of synthetic textile fibres (continuous), not put up for retail sale , other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre 51.01-05 ; 07 ; 08 ; 09 ; 11 ; 13 ; 16 ; 18 ; 21 ; 23 ; 26 ; 28 ; 32 ; 34 ; 38 ; 42 ; 44 ; 48 42 Yarn of regenerated textile fibres (continuous), not put up for retail sale , other than single yarn of viscose rayon untwisted or wiht a twist of not more than 250 turns per metre and single non-textured yarn of any acetate 51.01-50 ; 61 ; 64 ; 66 ; 71 ; 76 ; 80 43 Yarn of man-made fibres (continuous), put up for retail sale 51.03-10 ; 20 44 Woven fabrics of synthetic textile fibres (continuous), containing elastomeric yarn 51.04-05 45 Woven fabrics of synthetic textile fibres (continuous), containing elastomeric yarn 51.04-54 46 Carded or combed sheep's or lambs' wool or other fine animal hair 53.05-10 ; 22 ; 29 ; 32 ; 39 47 » Yarn of carded sheep's or lambs' wool (woollen yarn) or of carded fine animal hair, not put up for retail sale 53.06-21 ; 25 ; 31 ; 35 ; 51 ; 55 ; 71 ; 75 53.08-11 ; 15 48 Yarn of combed sheep's or lambs' wool (worsted yarn) or of combed fine animal hair, not put up for retail sale 53.07-01 ; 09 ; 21 ; 29 ; 40 ; 51 ; 59 ; 81 ; 89 53.08-21 ; 25 49 Yarn of sheep's or lambs' wool or of fine animal hair, put up for retail sale 53.10-11 ; 15 50 Woven fabrics of sheep's or lambs' wool or of fine animal hair 53.11-01 ; 03 ; 07 ; 11 ; 13 ; 17 ; 20 ; 30 ; 40 ; 52 ; 54 ; 58 ; 72 ; 74 ; 75 ; 82 ; 84 ; 88 ; 91 ; 93 ; 97 No L 381 /92 Official Journal of the European Communities 31 . 12 . 80 Category Description NIMEXE code1981 51 Carded or combed cotton 55.04-00 52 Cotton yarn put up for retail sale 55.06-10 ; 90 53 Cotton gauze 55.07-10 ; 90 54 Regenerated textile fibres (discontinuous or waste), carded or combed 56.04-21 ; 23 ; 28 55 Synthetic textile fibres (discontinuous or waste), carded or combed 56.04-11 ; 13 ; 15 ; 16 ; 17 ; 18 56 Yarn of synthetic textile fibres (discontinuous or waste), put up for retail sale 56.06-11 ; 15 57 Yarn of regenerated textile fibres (discontinuous or waste), put up for retail sale ¢ 56.06-20 58 Carpets , carpeting and rugs , knotted (made up or not) 58.01-01 ; 11 ; 13 ; 17 ; 30 ; 80 59 Woven , knitted or crocheted carpets , carpeting, rugs , mats and matting, and 'Kelem', 'Schumacks' and 'Kar ­ amanie' rugs and the like (made up or not) 58.02-01i; 03 ; 05 ; 09 ; 61 ; 65 ; 69 ; 71 ; 75 ; 79 ; 81 ; 85 ; 89 ; 90 Floor coverings of felt 59.02-01 ; 09 60 Tapestries , hand made 58.03-00 61 Narrow woven fabrics not exceeding 30 cm in width with selvedges (woven , gummed or made otherwise) on both edges , other than woven labels and the like ; bolduc 58.05-01 ; 08 ; 30 ; 40 ; 51 ; 59 ; 61 ; 69 ; 73 ; 77 ; 79 ; 90 62 Woven labels , badges and the like , not embroidered , in the piece , in strips or cut to shape or size 58.06-10 ; 90 Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn and gimped horsehair yarn); braids and ornamental trimmings in the piece ; tassels , pompons and the like 58.07-31 ; 39 ; 50 ; 80 Tulle and other net fabrics (but not including woven , knitted or crocheted fabrics), plain 58.08-10 ; 90 31 . 12 . 80 Official Journal of the European Communities No L 381 /93 Category Description NIMEXE code1981 62 (cont'd) Tulle and other net fabrics (but not including woven, knitted or crocheted fabrics), figured ; hand or mechani ­ cally made lace, in the piece, or in motifs 58.09-11 ; 19 ; 21 ; 31 ; 35 ; 39 ; 91 ; 95 ; 99 Embroidery, in the piece, in strips or in motifs 58.10-21 ; 29 ; 41 ; 45 ; 49 ; 51 ; 55 ; 59 63 Knitted or crocheted fabric, not elastic or rubberized, of synthetic textile fibres , containing elastofibres Knitted or crocheted fabric, elastic or rubberized 60.01-30 60.06-11 ; 18 64 Rachel lace and long-pile fabric (imitation fur), knitted or crocheted , not elastic or rubberized, of synthetic textile fibres i 60.01-51 ; 55 65 Knitted or crocheted fabrics, not elastic or rubberized, other than those of categories 38 A, 63 and 64 60.01-01 ; 10 ; 62 ; 64 ; 65 ; 68 ; 72 ; 74 ; 75 ; 78 ; 81 ; 89 ; 92 ; 94 ; 96 ; 97 66 Travelling rugs and blankets 62.01-10 ; 20 ; 81 ; 85 ; 93 ; 95 67 Clothing accessories and other articles (except garments), knitted or crocheted, not elastic or rubberized Articles (other than bathing costumes) of knitted or crocheted fabric, elastic or rubberized 60.05-93 ; 94 ; 95 ; 96 ; 97 ; 98 ; 99 60.06-92 ; 96 ; 98 No L 381 /94 Official Journal of the European Communities 31 . 12 . 80 GROUP IV Category Description NIMEXE code1981 68 Babies ' under garments of knitted or crocheted fabrics , not elastic or rubberized 60.04-02 ; 03 ; 04 ; 06 ; 07 ; 08 ; 10 ; 11 ; 12 ; 14 69 Women's, girls ' and infants' knitted or crocheted petticoats and slips, of synthetic textile fibres , other than babies ' garments 60.04-54 70 Panty-hose (tights) 60.04-31 ; 33 ; 34 71 Babies ' knitted outer garments 60.05-06 ; 07 ; 08 ; 09 72 Knitted swimwear 60.05-11 ; 13 ; 15 60.06-91 73 Track suits of knitted or crocheted fabric, not elastic or rubberized 60.05-16 ; 17 ; 19 74 Women's, girls ' and infants ' (other than babies') suits and costumes (including coordinate suits consisting of two or three pieces which are ordered , packed, consigned and normally sold together), of knitted or crocheted fabric, not elastic or rubberized , excluding ski suits 60.05-71 ; 72 ; 73 ; 74 75 Men's and boys' suits (including coordinate suits consisting of two or three pieces which are ordered , packed , consigned and normally sold together), of knitted or crocheted fabrics , not elastic or rubberized , excluding ski suits 60.05-66 ; 68 76 Men's and boys' woven industrial and occupational clothing Women's , girls ' and infants ' woven aprons, smock ­ overalls and other industrial and occupational clothing (whether or not also suitable for domestic use) 61.01-13 ; 15 ; 17 ; 19 61.02-12 ; 14 77 Women's stockings of synthetic textile fibres 60.03-24 ; 26 78 Men's and boys' woven bath robes, dressing gowns, smoking jackets and similar indoor wear and other outer garments , except garments of categories 6, 14 A, 14 B, 16 , 17 , 21 , 76 and 79 61.01-09 ; 24 ; 25 ; 26 ; 81 ; 92 ; 95 ; 96 31 . 12 . 80 Official Journal of the European Communities No L 381 /95 Category Description NIMEXE code1981 79 Woven swimwear 61.01-22 ; 23 61.02-16 ; 18 80 Babies ' woven garments 61.02-01 ; 03 61.04-01 ; 09 81 Women's , girls ' and infants ' woven bath robes, dressing gowns , bed jackets and similar indoor wear and other outer garments, except garments of categories 6, 7 , 15 A, 15 B, 21 , 26 , 27 , 29 , 76 , 79 and 80 61.02-07 ; 22 ; 23 ; 24 ; 85 ; 90 ; 91 ; 92 82 Under garments , other than babies', knitted or crocheted , not elastic or rubberized , of wool, fine animal hair or regenerated textile fibres 60.04-38 ; 60 83 Outer garments , knitted or crocheted , not elastic or rubberized, other than garments of categories 5 , 7 , 26 , 27 , 28 , 71 , 72 , 73 , 74 and 75 60.05-04 ; 76 ; 77 ; 78 ; 79 ; 81 ; 85 ; 88 ; 89 ; 90 ; 91 84 Shawls , scarves , mufflers , mantillas , veils and the like, other than knitted or crocheted 61.06-30 ; 40 ; 50 ; 60 85 Ties , bow ties and cravats , other than knitted or crocheted 61.07-30 ; 40 ; 90 86 Corsets, corset-belts , suspender-belts , braces, suspenders , garters and the like (including such articles of knitted or crocheted fabric), other than brassieres , whether or not elastic 61.09-20 ; 30 ; 40 ; 80 87 Gloves , mittens , mitts , stockings , socks and sockettes , not being knitted or crocheted goods 61.10-00 88 Made up accessories for articles of apparel (for example , dress shields , shoulder and other pads , belts , muffs, sleeve protectors , pockets), other than knitted or crocheted 61.11-00 89 Handkerchiefs of woven cotton fabric, of a value of more than 1 5 EUA/kg net weight 61.05-20 No L 381 /96 Official Journal of the European Communities 31 . 12 . 80 GROUP V Category Description NIMEXE code1981 90 Twine, cordage , ropes and cables, of synthetic textile fibres , plaited or not 59.04-11 ; 13 ; 15 ; 17 ; 18 91 Tents 62.04-23 ; 73 92 Woven fabrics of man-made textile fibres and rubberized textile woven fabrics , for tyres 51.04-03 ; 52 59.11-15 93 Sacks and bags, of a kind used for the packing of goods , of woven fabric, other than made from polyethylene or polypropylene strip 62.03-93 ; 95 ; 97 ; 98 94 Wadding and articles of wadding ; textile flock and dust and mill neps 59.01-07 ; 12 ; 14 ; 15 ; 16 ; 18 ; 21 ; 29 95 Felt and articles of felt, whether or not impregnated or coated , other than floor coverings 59.02-35 ; 41 ; 47 ; 51 ; 57 ; 59 ; 91 ; 95 ; 97 96 Bonded fibre fabrics, similar bonded yarn fabrics, and articles of such fabrics, whether or not impregnated or coated , other than clothing and clothing accessories 59.03-11 ; 19 ; 30 97 Nets and netting made of twine, cordage or rope, and made up fishing nets of yarn , twine cordage or rope 59.05-11 ; 21 ; 29 ; 91 ; 99 98 Other articles made from yarn , twine, cordage , rope or cables , other than textile fabrics , articles made from such fabrics and articles of category 97 59.06-00 99 Textile fabrics coated with gum or amylaceous sub ­ stances , of a kind used for the outer covers of books and the like ; tracing cloth ; prepared painting canvas ; buck ­ ram and similar fabrics for hat foundations and similar uses 59.07-10 ; 90 100 * Textile fabrics impregnated , coated , covered or lami ­ nated with preparations of cellulose derivatives or of other artificial plastic materials 59.08-10 ; 51 ; 61 ; 71 ; 79 - 31 . 12 . 80 Official Journal of the European Communities No L 381 /97 Category Description NJMEXE code1981 101 Twine, cordage, ropes and cables , plaited or not, other than of synthetic textile fibres 59.04-80 102 Linoleum and materials prepared on a textile base in a similar manner to linoleum, whether or not cut to shape or of a kind used as floor coverings,; floor coverings consisting of a coating applied on a textile base , cut to shape or not 59.10-10 ; 31 ; 39 103 Rubberized textile fabrics other than rubberized knitted or crocheted goods, excluding fabrics for tyres 59.11-11 ; 14 ; 17 , 20 104 Textile fabrics , impregnated or coated, other than those of categories 99 , 100 , 102 and 103 ; painted canvas being theatrical scenery, studio backcloths or the like 59.12-00 105 Elastic fabrics and trimmings (other than knitted or crocheted goods) consisting of textile materials combined with rubber threads 59.13-01 ; 11 ; 13 ; 15 ; 19 ; 32 ; 34 ; 35 ; 39 106 Wicks , of woven , plaited or knitted textile materials ; for lamps , stoves , lighters , candles and the like ; tubular knitted gas-mantle fabric and incandescent gas mantles 59.14-00 107 Textile hosepiping and similar tubing, with or without lining, armour or accessories of other materials 59.15-10 ; 90 108 Transmission, conveyor or elevator belts or belting, of textile material , whether or not strengthened with metal or other material 59.16-00 109 Woven tarpaulins, sails , awnings and sunblinds 62.04-21 ; 61 ; 69 110 Woven pneumatic mattresses 62.04-25 ; 75 111 Camping goods , woven, other than pneumatic mattresses and tents 62.04-29 ; 79 112 Other made up textile articles , woven, excluding those of categories 1 1 3 and 1 1 4 62.05-01 ; 10 ; 30 ; 93 ; 98 No L 381 /98 Official Journal of the European Communities 31 . 12 . 80 4 Category Description NIMEXE code1981 113 Floor cloths, dish cloths, dusters and the like, other than knitted or crocheted 62.05-20 114 Textile fabrics and textile articles of a kind commonly used in machinery or plant 59.17-10 ; 29 ; 31 ; 39 ; 49 ; 51 ; 59 ; 71 ; 79 ; 91 ; 93 ; 95 ; 99 31 . 12 ; 80 Official Journal of the European Communities No L 381 /99 GROUP VI Category Description NIMEXE code1981 115 Flax or ramie yarn, not put up for retail sale 54.03-10 ; 31 ; 35 ; 37 ; 39 ; 50 ; 61 ; 69 116 Flax or ramie yarn , put up for retail sale 54.04-10 ; 90 117 Woven fabrics of flax or of ramie 54.05-21 ; 25 ; 31 ; 35 ; 38 ; 51 ; 55 ; 61 ; 68 118 Bed linen, of flax or ramie, other than knitted or crocheted 62.02-15 119 Table linen, toilet linen and kitchen linen of flax or ramie, other than knitted or crocheted 62.02-61 ; 75 120 Curtains (including net curtains) and other furnishing articles , of flax or ramie, other than knitted or crocheted 62.02-01 ; 87 121 Twine, cordage, ropes and cables, plaited or not, of flax or ramie 59.04-60 122 Sacks and bags, of a kind used for the packing of goods, used, of flax or sisal , other than knitted or crocheted 62.03-91 123 Woven pile fabrics and chenille fabrics, of flax or ramie, other than narrow woven fabrics ; shawls, scarves, muf ­ flers , mantillas, veils and the like, of flax or ramie, other than knitted or crocheted 58.04-80 61.06-90 No L 381 / 100 Official Journal of the European Communities 31 . 12 . 80 ANNEX II LIST OF SUPPLYING COUNTRIES REFERRED TO IN ARTICLE 1 Brazil Bulgaria China Hong Kong India Indonesia Mexico Philippines Yugoslavia 31 . 12 . 80 Official Journal of the European Communities No L 381 / 101 ANNEX III LIMITS REFERRED TO IN ARTICLE 2 Country Category Units Limits1981 Brazil 1 tonnes 5-5 l 2 tonnes 19-5 4 1 000 pieces 1-5 6 1 000 pieces 1-5 9 tonnes 20 13 1 000 pieces 1-5 20 tonnes 9 24 1 000 pieces 1-5 25 1 000 pieces 1-5 30 B tonnes 2 31 1 000 pieces 1-5 l 39 tonnes 7 46 tonnes 355 Bulgaria 1 tonnes 2 2 tonnes 150 3 tonnes 2 4 1 000 pieces 1-5 5 1 000 pieces 1-5 6 1 000 pieces 1-5 7 1 000 pieces 1-5 8 1 000 pieces 2 No L 381 / 102 Official Journal of the European Communities 31 . 12 . 80 Country Category Units Limits1981 Bulgaria (cont'd) 12 1 000 pairs 1-5 14 B 1 000 pieces 1-5 15 B 1 000 pieces 1-5 16 1 000 pieces 1-5 \ 50 tonnes 2 76 tonnes 2 Hong Kong 1 tonnes 4-5 2 tonnes 24-5 3 tonnes 10-5 4 1 000 pieces 66 5 1 000 pieces 69 6 1 000 pieces 167 7 1 000 pieces 12 8 1 000 pieces 23 9 tonnes 2 10 1 000 pairs 1-5 11 , 1 000 pairs 18 12 1 000 pairs 4 13 1 000 pieces 23 14 A 1 000 pieces 1-5 14 B 1 000 pieces 1-5 15 A 1 000 pieces 1-5 15 B 1 000 pieces 1-5 31 . 12 . 80 Official Journal of the European Communities No L 381 / 103 Country Category Units Limits1981 Hong Kong (cont 'd) 16 ' 1 000 pieces 1-5 17 1 000 pieces 25 18 tonnes 2 19 + 89 1 000 pieces 65 20 tonnes 6 21 1 000 pieces 6-5 22 tonnes 2 24 1 000 pieces 1-5 25 ' 1 000 pieces 17 26 1 000 pieces 1-5 27 1 000 pieces 1-5 28 1 000 pieces 1-5 29 &lt; 1 000 pieces 1-5 30 A 1 000 pieces 8 30 B tonnes 2 31 1 000 pieces 1-5 32 tonnes 515 39 tonnes 6 61 tonnes 2 68 tonnes 2 71 tonnes 2 72 1 000 pieces 1-5 73 1 000 pieces 4 No L 381 / 104 Official Journal of the European Communities 31 . 12 . 80 Country Category Units Limits1981 Hong Kong (cont'd) 74 1 000 pieces 1-5 76 tonnes 2 78 tonnes 8 80 tonnes 2 81 tonnes 10 83 tonnes 2 87 tonnes 2 India 1 tonnes 2 2 tonnes 2 4 1 000 pieces 1-5 7 1 000 pieces 51 - 8 1 000 pieces 1-5 9 tonnes 2 15 B 1 000 pieces 1-5 19 1 000 pieces 1-5 20 tonnes 2 26  1 000 pieces 20 27 1 000 pieces 1-5 30 B 1 000 pieces 1-5 39 tonnes 2 Mexico 1 tonnes 2 2 tonnes 25 Philippines 4 1 000 pieces 1-5 31 . 12 . 80 Official Journal of the European Communities No L 381 / 105 Country Category Units Limits1981 Philippines (cont'd) 5 1 000 pieces 1-5 6 1 000 pieces 1-5 7 1 000 pieces 1-5 8 ,1 000 pieces 1-5 11 ^ 1 000 pairs 1-5 15 B 1 000 pieces 1-5 21 1 000 pieces 1-5 25 1 000 pieces 1-5 26 1 000 pieces 1-5 31 1 000 pieces 1-5 Yugoslavia 1 tonnes 57 2 tonnes 92 3 tonnes 5 4 1 000 pieces 1-5 5 1 000 pieces 1-5 6 1 000 pieces 1-5 7 1 000 pieces 1-5 8 1 000 pieces 2 9 tonnes 2 12 1 000 pairs 1-5 15 B 1 000 pieces 1-5 16 1 000 pieces 1-5 18 tonnes 2 No L 381 / 106 Official Journal of the European Communities 31 . 12 . 80 Country Category Units Limits1981 Yugoslavia (cont 'd) 24 1 000 pieces 1-5 25 1 000 pieces 1-5 - 48 tonnes 2 52 tonnes 2 67 tonnes 2 73 1 000 pieces 1-5 China 1 tonnes 2 2 tonnes 44 3 tonnes 14 4 1 000 pieces 1-5 5 1 000 pieces 1-5 6 1 000 pieces 1-5 7 1 000 pieces 1-5 8 1 000 pieces 1-5 9 tonnes 3 12 1 000 pairs 1-5 19 + 89 1 000 pieces 18 32 tonnes 2 37 tonnes 2 39 + 20 tonnes 37